                Case 6:17-bk-05371-CCJ         Doc 26      Filed 11/20/19      Page 1 of 3



                                          ORDERED.

          Dated: November 18, 2019




                                UNITED STATES BANKRUPTCY COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION
                                        www.flmb.uscourts.gov


In re :                                                                   Case No. 6:17-bk-05371-CCJ
                                                                          Chapter 7

Giovanni Nicholas Livera, Jr and
Tracy Livera,
                            Debtor(s).
____________________________________/

              ORDER GRANTING CHAPTER 7 TRUSTEE’S MOTION TO APPROVE
            CONSENTED SHORT SALE OF NON-HOMESTEAD REAL PROPERTY FREE
              AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS
                       PURSUANT TO 11 U.S.C. § 363(b), (f), AND (m)

           THIS CASE came on for a hearing on November 12, 2019 at 2:45 p.m., on Chapter 7 Trustee’s
Motion to Approve Consented Short Sale of Non-Homestead Real Property Free and Clear of Liens,
Claims, Encumbrances, and Interests Pursuant to 11 U.S.C. § 363(b), (f), and (m), dated October 20, 2019,
(the “Motion,” docket no. 24). Trustee’s Special Counsel, Kristen L. Henkel, appeared. Said Motion was
served on all interested parties and no responses have been received by the Court. Therefore, the Court
considers the matter to be unopposed and having reviewed the Motion, the file, and being otherwise
apprised on the premises,
           Accordingly, it is

1.   ORDERED that the Chapter 7 Trustee’s Motion to Approve Consented Short Sale of Non-Homestead
     Real Property Free and Clear of Liens, Claims, Encumbrances, and Interests Pursuant to 11 U.S.C. §
     363(b), (f), and (m), is approved, and the Trustee is authorized to sell the estate’s interest in said
     property, as follows :




                                                                                                         1
             Case 6:17-bk-05371-CCJ              Doc 26      Filed 11/20/19        Page 2 of 3




2. The property to be sold is more particularly described as :

    Beginning at a point 805.0 feet North and 373 feet West of the SE Corner of the NW ¼ of the
    NE ¼ of Section 36, Township 21 South, Range 30 East, run West 333.95 feet to the East shore
    of Bear Gully Lake, run thence in a Northeasterly direction along the Easterly shore of said
    Lake 111.51 feet, run thence East 284.6 feet, run thence South 100 feet to the point of beginning,
    including riparian rights, Public Records of Seminole County, Florida, also referred to as Lot 8
    of the recorded survey for R.E. Purvis.

    Together with a private road right-of-way for ingress and egress from Tuscawilla-Gabriella
    Road to the above-described property over the following described land:

    Begin 505 feet North and 25 feet East of the SE corner of the NW ¼ of the NE ¼ of Section 36;
    Township 21 South, Range 30 East for point of beginning; run West 373 feet, thence North
    400.0 feet, thence East 25 feet, thence South 375.00 feet, thence East 348 feet, thence South 25
    feet to point of beginning.

    Parcel ID No. 36-21-30-501-0000-0080
    a/k/a 4455 Old Bear Run, Winter Park, FL 32792


3. The property shall be sold to the following buyer for the sales price indicated :

                                                                                       Sales Price
Helion Investments, LLC                                                                $ 1,020,000.00
5703 Red Bug Lake Rd., Suite 370
Winter Springs, FL 32708

4. Trustee has represented that no closing costs are to be paid by the Estate and she obtained short sale
approval from the first mortgage holder, Deutsche Bank Trust Co., who has authorized the following to be
paid from the sales price : normal closing costs, realtor fees and costs, sums necessary to satisfy the existing
mortgage, prorated 2019 real estate taxes, Judgment Creditor settlement, and bankruptcy estate carve out,
as described in the Motion.
5. Trustee has obtained short sale approval from Judgment Creditor, Wells Fargo Bank, N.A., that, upon
entry of this order approving the sale on the terms and conditions set forth herein, and Judgment Creditor’s
receipt of $6,000.00 from the purchase price to be paid at closing to occur no later than November 30, 2019,
Judgment Creditor shall release its lien on the property described above, and any proceeds thereof, arising
by virtue of the Final Deficiency Judgment recorded in Official Records Book 8182, Page 1108, and in
Official Records Book 8184, Page 88, Public Records of Seminole County, Florida. Upon entry of this
Order approving the sale of the property on the terms and conditions set forth herein, and Judgment
Creditor’s receipt of the $6,000.00 by wire transfer instructions to be provided by Judgment Creditor,




                                                                                                              2
                 Case 6:17-bk-05371-CCJ              Doc 26    Filed 11/20/19       Page 3 of 3



    Judgment Creditor shall execute and deliver to Trustee, a Partial Release of Judgment as to the property, in
    the form attached to the Motion, to be recorded in the Public Records of Seminole County, Florida.
    6. Notice of the Motion was property served upon Wells Fargo Bank, N.A., c/o Neil Pritchard, Portfolio
    Manager, Wells Fargo Credit Management Group, Two Wells Fargo Center, 301 South Tryon St., T-30
    MAC D1130-305, Charlotte, NC 28288, Judgment Creditor; and John M. Brennan, Esq., Gray Robinson,
    P.A., P.O. Box 3068, Orlando, FL 32802-3068, Attorney for Judgment Creditor. No responses were
    received. Thus, to the extent any creditor, other than the Secured Creditor, asserts an interest or secured
    claim against the property, such creditor is deemed to have consented to entry of this Order, and such
    creditor’s claim shall not be a secured claim.
    7. Trustee is authorized to transfer title to the property by Trustee’s Deed, conveying the interest of the
    estate, subject to all encumbrances, including current taxes, assessments, zoning, restrictions, and other
    requirements imposed by governmental authorities, restrictions and other matters appearing on the plat or
    otherwise common to the subdivision and/or condominium, and public utility easements of record.
    8. The Estate shall provide to buyer, a certified copy of the Order approving sale, certified copy of Notice
    of Commencement and certified copy of docket, reflecting no objection to the sale, or if any, that said
    objections have been overruled by Court Order.
    9. The 14-day stay pursuant to Rule 6004(h) is hereby waived.




Attorney Kristen L. Henkel is directed to serve a copy of this Order on interested parties who do not receive
service by CM/ECF and file a proof of services within 3 days of entry of the Order.



                                                                                                                3
